                 Case 18-03495             Doc 32   Filed 11/08/18 Entered 11/08/18 14:42:07        Desc Main
                                                     Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                          §
                                                              §
              BORST, JAMES C                                  §     Case No. 18-03495 JSB
              MANNA, MARY ANN M                               §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 297,059.00                          Assets Exempt: 124,200.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 4,986.18            Claims Discharged
                                                                    Without Payment: 70,819.70

              Total Expenses of Administration: 3,013.82


                      3) Total gross receipts of $ 8,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 8,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-03495             Doc 32    Filed 11/08/18 Entered 11/08/18 14:42:07            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 282,464.00              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            3,490.49               3,490.49                 3,013.82

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              66,809.74           8,996.14               8,996.14                 4,986.18

TOTAL DISBURSEMENTS                               $ 349,273.74        $ 12,486.63            $ 12,486.63                $ 8,000.00


                 4) This case was originally filed under chapter 7 on 02/08/2018 . The case was pending
          for 9 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/26/2018                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 18-03495             Doc 32      Filed 11/08/18 Entered 11/08/18 14:42:07                     Desc Main
                                                      Document     Page 3 of 12




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

2012 Ford Explorer XLT (FMV based on NADA
avewrage                                                                     1129-000                                          8,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 8,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                      $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Chase Mtg
              Po Box 24696 Columbus, OH
              43224                                                 82,965.00                  NA                    NA              0.00


              Chase Mtg
              Po Box 24696 Columbus, OH
              43224                                                  2,083.00                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 18-03495             Doc 32        Filed 11/08/18 Entered 11/08/18 14:42:07           Desc Main
                                                        Document     Page 4 of 12




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Illinois Housing Development
              Author                                                26,940.00                NA               NA               0.00


              Wells Fargo Home Mor
              Written Correspondence
              Resolutions Mac#2302-04e
              DesMoines, IA 50306                                  170,476.00                NA               NA               0.00

TOTAL SECURED CLAIMS                                             $ 282,464.00              $ 0.00           $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                    NA           2,026.67           2,026.67           1,550.00


ASSOCIATED BANK                             2600-000                    NA              11.51              11.51             11.51


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                    NA             953.33             953.33            953.33


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):GINA B. KROL                 3110-000                    NA             476.67             476.67            476.67


ATTORNEY FOR TRUSTEE
EXPENSES (TRUSTEE
FIRM):COHEN & KROL                          3120-000                    NA              22.31              22.31             22.31

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA          $ 3,490.49         $ 3,490.49        $ 3,013.82
AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-03495             Doc 32         Filed 11/08/18 Entered 11/08/18 14:42:07       Desc Main
                                                       Document     Page 5 of 12




            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA           $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA             NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA           $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Capital One
            Attn: General
            Correspondence/Bankruptcy
            Po Box 30285 Salt Lake City,
            UT 84130                                             31,920.00                 NA              NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-03495             Doc 32      Filed 11/08/18 Entered 11/08/18 14:42:07       Desc Main
                                                    Document     Page 6 of 12




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Chase Card Services
            Attn: Correspondence Dept Po
            Box 15298 Wilmington, DE
            19850                                              16,806.00                 NA             NA            0.00


            Chase Card Services
            Attn: Correspondence Dept Po
            Box 15298 Wilmington, DE
            19850                                               4,348.00                 NA             NA            0.00


            Chase Card Services
            Attn: Correspondence Dept Po
            Box 15298 Wilmington, DE
            19850                                               1,006.00                 NA             NA            0.00


            Citicards Cbna
            Citicorp Credit
            Svc/Centralized Bankrupt Po
            Box 790040 Saint Louis, MO
            63179                                                 340.00                 NA             NA            0.00


            DuPage Eye Anesthesiology
            2015 North Main Street
            Wheaton, IL 60187                                     542.40                 NA             NA            0.00


            DuPage Medical Group
            15921 Collections Center Dr
            Chicago, IL 60693                                     145.81                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 18-03495             Doc 32       Filed 11/08/18 Entered 11/08/18 14:42:07        Desc Main
                                                     Document     Page 7 of 12




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Naperville Surgical Centre
            Anesthes
            1263 Rickert Dr. Naperville,
            IL 60540                                               386.80                 NA              NA            0.00


            Northwestern Medicine
            25 N. Winfield Rd. Winfield,
            IL 60190                                             1,488.00                 NA              NA            0.00


            The Center for Surgery
            475 E. Diehl Rd Naperville,
            IL 60563                                                67.25                 NA              NA            0.00


            US Bank Cardmember
            Services
            PO Box 6335 Fargo, ND
            58125-6335                                           4,555.31                 NA              NA            0.00


            US Bank Cardmember
            Services
            PO Box 6335 Fargo, ND
            58125-6335                                           4,740.65                 NA              NA            0.00


            Wheaton Eye Clinic
            2015 North Main St.
            Wheaton, IL 60187                                      463.52                 NA              NA            0.00


            PYOD, LLC ITS
            SUCCESSORS AND
000003      ASSIGN                              7100-900             NA                340.47        340.47           188.71




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 18-03495             Doc 32       Filed 11/08/18 Entered 11/08/18 14:42:07          Desc Main
                                                     Document     Page 8 of 12




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            U.S. BANK NATIONAL
000001      ASSOCIATION                         7100-900               NA             4,281.35       4,281.35         2,372.97


            U.S. BANK NATIONAL
000002      ASSOCIATION                         7100-900               NA             4,374.32       4,374.32         2,424.50

TOTAL GENERAL UNSECURED                                        $ 66,809.74          $ 8,996.14      $ 8,996.14       $ 4,986.18
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                               Case 18-03495                Doc 32    Filed 11/08/18
                                                                                                  FORMEntered
                                                                                                       1        11/08/18 14:42:07                                       Desc Main
                                                                                       Document      Page  9 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 12
                                                                                                                 AND REPORT                                                                                           Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit 8
Case No:             18-03495       JSB      Judge: JANET S. BAER                                                                               Trustee Name:                     GINA B. KROL
Case Name:           BORST, JAMES C                                                                                                            Date Filed (f) or Converted (c):   02/08/18 (f)
                     MANNA, MARY ANN M                                                                                                         341(a) Meeting Date:               03/06/18
For Period Ending: 10/26/18         (1st reporting period for this case)                                                                       Claims Bar Date:                   06/08/18



                                         1                                                  2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Residence                                                                             326,444.00                                0.00                                               0.00                     FA
 2. 2012 Ford Explorer XLT (FMV based on NADA avewrage                                     13,350.00                           8,000.00                                            8,000.00                     FA
 3. 2002 GMC 1300 Denali (unreparied body damage, rust                                       1,800.00                               0.00                                               0.00                     FA
 4. typical household furniture & appliances, newer st                                       1,000.00                               0.00                                               0.00                     FA
 5. 50" flatscreen TV, 36" flat screen TV, 32" flatscr                                       1,000.00                               0.00                                               0.00                     FA
 6. old golf clubs, treadmill                                                                   100.00                              0.00                                               0.00                     FA
 7. 3 service revolvers (family heirlooms)                                                      150.00                              0.00                                               0.00                     FA
 8. necessary wearing apparel, wedding bands, engageme                                       3,000.00                               0.00                                               0.00                     FA
 9. misc costume jewelry, great aunt's broach                                                   200.00                              0.00                                               0.00                     FA
 10. Cash                                                                                        80.00                              0.00                                               0.00                     FA
 11. Chase Bank                                                                                  16.00                              0.00                                               0.00                     FA
 12. US Bank                                                                                     19.00                              0.00                                               0.00                     FA
 13. US Bank                                                                                     50.00                              0.00                                               0.00                     FA
 14. FNBC Bank & Trust                                                                       1,767.00                               0.00                                               0.00                     FA
 15. FNBC Bank & Trust                                                                          788.00                              0.00                                               0.00                     FA
 16. May Ann M. Manna Real Estate Managing Broker 330 N                                           0.00                              0.00                                               0.00                     FA
 17. Interactive Broker's IRA                                                              79,000.00                                0.00                                               0.00                     FA
 18. debtors usually have to pay taxes                                                            0.00                              0.00                                               0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $428,764.00                          $8,000.00                                           $8,000.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1                                                                                                                                                                                                                         Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                             Case 18-03495              Doc 32    Filed 11/08/18
                                                                                              FORMEntered
                                                                                                   1      11/08/18 14:42:07                        Desc Main
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD12
                                                                                   Document      Page 10 of AND REPORT                                                      Page:      2
                                                                                                      ASSET CASES                                                             Exhibit 8
Case No:            18-03495       JSB    Judge: JANET S. BAER                                                            Trustee Name:                      GINA B. KROL
Case Name:          BORST, JAMES C                                                                                        Date Filed (f) or Converted (c):   02/08/18 (f)
                    MANNA, MARY ANN M                                                                                     341(a) Meeting Date:               03/06/18
                                                                                                                          Claims Bar Date:                   06/08/18
   Case ready for TDR
   October 25, 2018, 12:26 pm


   TFR submitted to UST for review
   July 26, 2018, 07:28 am


   Initial Projected Date of Final Report (TFR): 12/31/19        Current Projected Date of Final Report (TFR): 12/31/19


           /s/     GINA B. KROL
   __________________________________________ Date: 10/26/18
           GINA B. KROL




LFORM1                                                                                                                                                                              Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 18-03495                  Doc 32   Filed 11/08/18 Entered 11/08/18 14:42:07                            Desc Main
                                                                                    Document FORMPage
                                                                                                   2  11 of 12                                                                                     Page:    1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:           18-03495 -JSB                                                                                             Trustee Name:                      GINA B. KROL
  Case Name:         BORST, JAMES C                                                                                            Bank Name:                         ASSOCIATED BANK
                     MANNA, MARY ANN M                                                                                         Account Number / CD #:             *******8200 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9974
  For Period Ending: 10/26/18                                                                                                  Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                               3                                                   4                                            5                       6                   7
    Transaction       Check or                                                                                                        Uniform                                                      Account / CD
       Date           Reference                 Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                    BALANCE FORWARD                                                                                                             0.00
          05/31/18        2       James Borst                                       Sale of Car                                      1129-000                   8,000.00                                   8,000.00
          07/09/18                ASSOCIATED BANK                                   BANK SERVICE FEE                                 2600-000                                            11.51             7,988.49
          09/28/18     030001     Cohen & Krol                                      Final Distribution                               3110-000                                           953.33             7,035.16
                                  105 W. Madison St., Ste. 1100                     Attorneys Fees
                                  Chicago, IL 60602
          09/28/18     030002     Cohen & Krol                                      Final Distribution                               3120-000                                            22.31             7,012.85
                                  105 W. Madison St., Ste. 1100                     Attorneys Expenses
                                  Chicago, IL 60602
          09/28/18     030003     Gina B. Krol                                      Final Distribution                               2100-000                                          1,550.00            5,462.85
                                  105 W. Madison St., Ste. 1100                     Trustee Fees
                                  Chicago, IL 60602
          09/28/18     030004     Gina B. Krol                                      Final Distribution                               3110-000                                           476.67             4,986.18
                                  105 W. Madison St., Ste. 1100                     Attorneys' Fees
                                  Chicago, IL 60602
          09/28/18     030005     U.S. Bank National Association                    Final Distribution                               7100-900                                          2,372.97            2,613.21
                                  Bankruptcy Department                             (1-1) USBCRD1803495ILN92037008
                                  PO Box 108
                                  St. Louis MO 63166-0108
          09/28/18     030006     U.S. Bank National Association                    Final Distribution                               7100-900                                          2,424.50             188.71
                                  Bankruptcy Department                             (2-1) USBCRD1803495ILN92033269
                                  PO Box 108
                                  St. Louis MO 63166-0108
          09/28/18     030007     PYOD, LLC its successors and assigns as           Final Distribution                               7100-900                                           188.71                  0.00
                                  assignee
                                  of Citibank, N.A.
                                  Resurgent Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602



                                                                                                                               Page Subtotals                   8,000.00                8,000.00
                                                                                                                                                                                                           Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 18-03495                Doc 32   Filed 11/08/18 Entered 11/08/18 14:42:07                          Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 12                                                                                            Page:      2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit 9
  Case No:           18-03495 -JSB                                                                                         Trustee Name:                       GINA B. KROL
  Case Name:         BORST, JAMES C                                                                                        Bank Name:                          ASSOCIATED BANK
                     MANNA, MARY ANN M                                                                                     Account Number / CD #:              *******8200 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9974
  For Period Ending: 10/26/18                                                                                              Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


          1               2                             3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                    Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                       COLUMN TOTALS                                         8,000.00                   8,000.00                        0.00
                                                                                                           Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                       Subtotal                                              8,000.00            8,000.00
                                                                                                           Less: Payments to Debtors                                                 0.00
                                                                                                       Net
                                                                                                                                                             8,000.00            8,000.00
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                      Checking Account (Non-Interest Earn - ********8200                    8,000.00                    8,000.00                         0.00
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                            8,000.00                    8,000.00                         0.00
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                  Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
